                                            Case 5:20-cv-01257-BLF Document 6 Filed 05/15/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                                      UNITED STATES DISTRICT COURT
                                   6                                  NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                         GARY JOSEPH PARCHEM, JR.,                       Case No. 20-cv-01257 BLF (PR)
                                   8
                                                            Plaintiff,                   ORDER OF DISMISSAL
                                   9
                                                    v.
                                  10
                                         SUPERIOR COURT OF STANISLAUS
                                  11
                                         COUNTY,
                                  12                       Defendant.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15            On February 19, 2020, Plaintiff, proceeding pro se, filed a civil rights complaint
                                  16   pursuant to 42 U.S.C. § 1983. Dkt. No. 1. On the same day, the Clerk notified Plaintiff
                                  17   that he failed to file an in forma pauperis application (“IFP”). Dkt. No. 2. Plaintiff was
                                  18   advised that failure to respond within twenty-eight days of the notice would result in the
                                  19   action being dismissed without prejudice. Id.
                                  20            The matter was reassigned to this Court on March 27, 2020. Dkt. No. 5. The
                                  21   deadline for responding to the Clerk’s notice has passed, and Plaintiff has failed to comply
                                  22   or have any other communication with the Court. Accordingly, this action is DISMISSED
                                  23   without prejudice for failure to pay the filing fee.
                                  24            The Clerk shall terminate all pending motions and close the file.
                                  25            IT IS SO ORDERED.
                                  26   Dated: __May 15, 2020_______                       ________________________
                                  27                                                      BETH LABSON FREEMAN
                                                                                          United States District Judge
                                  28   Order of Dismissal
                                       P:\PRO-SE\BLF\CR.20\01257Parchem_dis-ifp
